Citation Nr: 0805258	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-31 342	)	DATE
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1961 to January 1965.  The appellant is the 
veteran's son.

2.	On January 29, 2008, the Board was notified by the RO 
that the appellant died in March 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.



ORDER

The appeal is dismissed.




		
M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


